Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 15 September 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. No Claims have been canceled.
2. New Claims 14-17 have been added.
3. Claims 2, 5-6 and 9-13 have been amended. 
4. The recitation in Claims 7-8 have been deleted with a strike through. The status indicator says Withdrawn.
4. Remarks drawn to rejections under 35 USC 112 and 102.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 5-6 and 9-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been overcome by amendment.
6. The rejection of Claim(s) 12 under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al (US 2004/0022740 A1) has been rendered moot by deletion of azithromycin as the active agent.
7. The rejection of Claim 11under 35 U.S.C. 102(a)(1) as being anticipated by Ganderton et al (US 5,376,386) has been withdrawn in view of the amendment to claim 11. The active agent ambroxol has been deleted.
8. The rejection of Claim(s) 1, 5-6, 10 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Mylari (US 2003/0050301 A1; of record) has been withdrawn in view of the amendments and applicant’s remarks.
	Claims 1-17 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 15 September 2022 wherein the limitations in pending claims 2, 5-6 and 9-13 have been amended.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 5-6 are drawn to the pharmaceutical compositions of independent claim 1, However, claims 5-6 do not further limit the composition of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Applicant’s Remarks
Regarding the rejection of claims 5-6 under 35 USC 112, 4th paragraph applicant has stated that the recitation regarding prevention and/or treatment has been deleted and functional claim limitations ‘as a means of inhibiting process of replication of corona viruses’ has been added and the said recitation is in proper dependent form.
Applicant’s amendment to claims 5-6 is still not seen to overcome the rejection. Independent claim 1 is drawn to a composition comprising at least one antiviral agent in a pharmaceutically acceptable carrier. Dependent claims 5-6 are not seen to further limit the composition of claim 1. The rejection is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al (US 2004/0022740 A1; of record and necessitated by amendment).
Baker et al teaches a pharmaceutical composition comprising azithromycin in a carrier like saline and is made suitable for delivery by aerosol inhalation (para 0016-0017; para 0041; limitations of claims 1, 2, 5, 6, 13 and 15). The formulation can also be made into a powder formulation for inhalation (paras 0019-0020, 0046; as in claim 13).
Therefore, Baker et al anticipates claims 1, 2, 5, 6, 13 and 15. 
Claims 2, 5 and 6 recite, ‘as a means for inhibiting processes of viral replication’, ‘as a means for inhibiting process of replication of corona virus’ and ‘SARS corona viruses’, which is still intended use. It is well settled that “intended use” of a composition or product, does not further limit claims drawn to a composition or a product. See e.g., Ex parte Masham, 2, USPQ2d 1647 (1987) and In re Hack 114, USPQ 161. This also applies to the recitation in new claim 15.
Response to Applicant’s Remarks
Regarding the rejection of claims 1, 5, 6 and 13 over Baker et al, applicant has argued Baker teaches a formulation for the delivery of macrolide antibiotic drug azithromycin. FDA’s prescribing information is also attached. Baker fails to disclose antiviral agent as in claim 1. The artisan will understand that antiviral agents is definitive and different from antibiotics (pages 10-12 of Remarks).
Applicant’s arguments are not found to be persuasive. According to the definition at page 4 (first and second full paragraphs) azithromycin is one of the active agents according to the present invention. Therefore, Baker anticipates claims 1, 2, 5, 6, 13 and 15. The recitations in claims 1-2, 5-6 and 15 regarding means of inhibition does not lend a patentable distinction to the claims. The said recitations are intended use. The rejection is maintained.

Claim(s) 1-6, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hijiya et al (US 5,627,157; of record).
Hijiya et al teaches a pharmaceutical composition comprising -glucosyl hesperidin and pharmaceutically acceptable carrier (col. 13, Example B-10; limitations of claims 1-6 and claim 9 for flavonoids. -glucosyl hesperidin reads on flavonoids and limitation of claim 15).
Therefore, Hijiya et al anticipates claims 1-6, 9 and 15. 
Claims 2-3 recite ‘for administration to respiratory tract’, 5-6 recite ‘as a means for inhibiting processes for viral replication’ and ‘SARS corona viruses’, which is intended use. It is well settled that “intended use” of a composition or product, does not further limit claims drawn to a composition or a product. See e.g., Ex parte Masham, 2, USPQ2d 1647 (1987) and In re Hack 114, USPQ 161. This also applies to the recitation in claim 15 regarding means for inhibition.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims over Hijiya et al arguing that the -glucosyl hesperidin taught by Hijiya is not a flavonoid but a derivative of the flavonoid hesperidin. Applicant has cited the Panache et al reference. Hajiya does not anticipate the claimed invention (Remarks-pages 12-14).
Applicant’s arguments are not found to be persuasive. According to the definition in the specification (page 5, third full para), the active agent includes flavonoids like hesperidin, its analogs and derivatives. Therefore, the teaching of Hijiya reads on the compositions of claims 1-6, 9 and 15. As stated above, the recitations in claims 2-6 and 15 regarding the means for inhibition is intended use and is not given patentable weight. Claim 9 still recites flavonoids which is broad and does not exclude hesperidin derivatives. The Panache reference shows the basic skeleton of flavonoids (Fig. 1 at page 3). The derivative taught by Hijiya has the same basic skeleton. It doesn’t matter for what purpose Hijiya uses its composition. Hijiya’s composition has the claimed active agent. Therefore, Hajiya anticipates claims 1-6, 9 and 15. The rejection is maintained.

Claim(s) 1-2, 5-6, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganderton et al (US 5,376,386; of record).
Ganderton et al teaches compositions in the form of various inhalers comprising carriers (col. 1, line 7 thro col. 2, line 15; part of the limitations of claim 1 regarding composition and carrier and limitations of claims 13-15 and 17 regarding types of inhalers and an antiviral agent). One of the active agents that can be included in the composition is ambroxol (col. 4, line 18; limitation of claim 1 for antiviral agent; limitation of claims 2, 5-6, 14-15 and 17). Ambroxol is an antiviral agent as defined in the specification (page 6, second full paragraph).
Therefore, Ganderton et al anticipates claims 1-2, 5-6, 13-15 and 17. 
Claims 1-2, 5-6 and 15 recite for administration to respiratory tract, as a means for inhibition, etc., which is intended use. It is well settled that “intended use” of a composition or product, does not further limit claims drawn to a composition or a product. See e.g., Ex parte Masham, 2, USPQ2d 1647 (1987) and In re Hack 114, USPQ 161. 
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims over Ganderton arguing that Ganderton provides ambroxol as an example of agents belonging to the mucolytes (col. 4, lines 17-18). Ganderton fails to disclose an antiviral agent as in claim 1. Ambroxol is an agent which increases respiratory tract secretion (Sanofi product insert cited). Furthermore, Ganderton teaches examples of several other classes of agents (col. 4, lines 8-41). The exclusion of antivirals is a teaching away from the use of antiviral agents in pharmaceutical compositions for application to respiratory tract (paras 0008-0009 in specification). Claim 2 has been amended by adding a functional limitation. This has also been done in claims 5 and 6. No amendment to claim 13 is needed. Accordingly, the claimed invention is not anticipated by Ganderton (pages 14-16 of Remarks).
Applicant’s arguments are not persuasive. Claims 1-2, 5-6, 13-15 and 17 are dawn to a composition comprising an antiviral agent and a pharmaceutically acceptable carrier. Claims 13 and 14 are drawn to the compositions being placed in inhalers.
As set forth above in the rejection, ambroxol is an antiviral agent as defined in the present specification (at page 6, second full paragraph). Ganderton teaches a composition comprising ambroxol including carriers in various inhalers. Ganderton does not have to expressly teach that ambroxol is an antiviral agent. Claims 2 and 5-6 recite limitations that are intended use and are not given patentable weight. Therefore, Ganderton anticipates claims 1-6, 13-15 and 17. The rejection is maintained.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2012/0178702 A1; necessitated by amendment).
Huang et al teaches a composition comprising polyarginine having a molecular weight between about 300 to about 200,000. This molecular weight range includes the hexa-, hepta-, octa- and nona- arginines. The compositions can be in pharmaceutically acceptable carriers like 10% sucrose in water and may be in the form of aerosols (paras 0063 and 0080). This reads on the limitation of claim 11. Therefore, Huang et al anticipates claim 11.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al (Research J. Pharm. And Tech. 2018, 11(8), 1-6; necessitated by amendment).
Patil et al teaches an aqueous composition comprising ritonavir (page 2, right col., see under Drug Content; page 3, right col. see under Results and Discussion; limitation of claim 12). Water is also a pharmaceutically acceptable carrier/excipient (listed as one of the carriers /excipients in the specification-page 7, first para, last line). Therefore, Patil et al anticipated claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
New Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mackman et al (US 10,065,958).
Mackman et al’s invention is drawn to antiviral compounds of formula 1 (col. 2, lines 24-57). The compound is provided as a composition with a pharmaceutically acceptable carrier (col. 4, lines 53-58; the composition as in claim 16). The composition can be provided in a form for nasal administration (col. 74, lines 44-47). Water is used as a medium for making an aqueous suspension (col. 73, lines 38-40). Water is also a pharmaceutically acceptable carrier/excipient (listed as one of the carriers /excipients in the specification-page 7, first para, last line). The amount of carrier may vary from 5 to about 95%. Even though Mackman et al refers to aqueous compositions for intravenous administration, one of ordinary skill in the art would make the composition as in claim 16 containing more than 90% water in view of the teachings of Mackman.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, nasal spray composition of an antiviral agent is known in the art. The art also teaches the use of water as medium/carrier and that the amount can be from 5-95%. Thus, it is obvious to combine prior art elements and arrive at the composition recited in claim 15.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make the claimed composition as in claim 16 since water is a safe carrier and is readily available.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Biochemical and Biophysical Research Communications, 2014, 451, 208-214; newly cited necessitated by amendment) in view of Ganderton et al (US 5,376,386; of record).
Wang et al teaches that anti-sera (antibodies) collected from SARS-CoV infected patients (10- to 100-fold dilutions) displayed greater viral neutralization capability. Spike proteins, especially those in the ACE-2 binding region are capable of producing SARS-CoV neutralizing antibodies (page 213, left col. last para; part of the limitation of claim 10 regarding antibodies against ACE2 receptor). Wang et al does not teach a composition of the antibodies with a pharmaceutically acceptable carrier as in claim 10.
Ganderton et al teaches composition comprising ambroxol (an antiviral according to the present specification) with carriers in the form of various inhalers, which are for administration to the respiratory tract (see Ganderton’s teachings set forth above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the composition as in claim 10 with a pharmaceutically acceptable carrier in the form of various inhalers for administration to respiratory tract.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, ACE2 antibodies are known to neutralize SARS-CoV virus (Wang et al), and nasal spray composition of an antiviral agent comprising a pharmaceutically acceptable carrier is known in the art (Ganderton).Thus, it is obvious to combine prior art elements and arrive at the composition recited in claim 10.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make the claimed composition as in claim 10 since it would be in convenient form which can be self-administered by the patient without the need for a medical practitioner.

	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2012/0178702 A1; necessitated by amendment) and Patil et al (Research J. Pharm. And Tech. 2018, 11(8), 1-6; necessitated by amendment).
	The teachings of Huang and Patil are set forth above. Huang does not teach the other active agents recited in claim 11 and Patil does not teach the other active agents recited in claim 12.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the composition comprising all the other active agents known to have antiviral activity as in claims 11-12 with a pharmaceutically acceptable carrier for administration to respiratory tract in view of the teachings of Huang and Patil.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, polyarginine and ritonavir compositions as claimed are known in the art.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make the claimed composition comprising all of the other active agents as in claims 11-12 since it would be in convenient form which can be self-administered by the patient without the need for a medical practitioner.


Conclusion
1. Elected Claims 1-6 and 9-17 (Group I) are rejected.
2. Claims 7-8 (Group II) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623